  Case 1:21-mj-00454-PJG ECF No. 1-1, PageID.2 Filed 08/23/21 Page 1 of 19




       CONTINUATION OF APPLICATION FOR SEARCH WARRANT

      I, Edwin G. Parrott, being duly sworn, depose and state that:

                                 INTRODUCTION

      1.     I make this continuation of an application under Rule 41 of the Federal

Rules of Criminal Procedure for a search warrant authorizing the examination of

property – cellular telephones, as described in Attachment A – that are currently in

the possession of law enforcement, and the extraction of electronically stored

information from that property as described in Attachment B.

      2.     I am a Task Force Officer with the United States Drug Enforcement

Administration, United States Department of Justice, and have been so since March

2020. I am currently assigned to the Grand Rapids District Office in the DEA’s

Detroit Field Division. I have been a police officer with the Lansing Police

Department for approximately 19 years, 3 of which I was assigned as an investigator

with the Lansing Police Special Operations Section (SOS), which is tasked with

investigating narcotics trafficking. During my time as a SOS Investigator, I have

participated in investigations of unlawful drug trafficking and, among other things,

have conducted or participated in surveillance, the execution of search warrants,

debriefings of informants, reviews of taped conversations and drug records, and also

made several narcotic purchases in an undercover role. Through my training,

education and experience, I have become familiar with the manner in which illegal

drugs are transported, stored, and distributed, the methods of payment for such

drugs, the laundering of narcotics proceeds, and the dialect, lingo, and coded
   Case 1:21-mj-00454-PJG ECF No. 1-1, PageID.3 Filed 08/23/21 Page 2 of 19




language used by narcotics traffickers. In connection with my duties, I investigate

criminal violations of the Federal and State controlled substance laws including, but

not limited to, conspiracy and attempt to possess with intent to distribute and to

distribute controlled substances, in violation of 21 U.S.C. § 846; possession with

intent to distribute and distribution of controlled substances, in violation of 21

U.S.C. § 841(a)(1); use of communication facilities to facilitate drug trafficking

offenses, in violation of 21 U.S.C. § 843(b); conspiracy to commit money laundering,

in violation of 18 U.S.C. § 1956(h) and money laundering, in violation of 18 U.S.C. §

1956(a)(1)(A)(i), 18 U.S.C. § 1956(a)(1)(B)(i), and 18 U.S.C.§ 1957.

      3.     The statements contained in this continuation are based in part on: (a)

my personal participation in this investigation; (b) information provided by other

federal law enforcement officers, Lansing Police Department Detectives and the

Michigan State Police Tri-County Metro Narcotics Detectives; (c) review of

consensually recorded conversations and conversations intercepted pursuant to

court orders authorizing the interception of wire and electronic communications; (d)

laboratory analysis reports; (e) surveillance reports; (f) criminal history records; (g)

information from confidential informants; and (h) my training and experience and

the training and experience of other law enforcement agents. This continuation is

intended to show merely that there is sufficient probable cause for the requested

warrant and does not set forth all of my knowledge about this matter.

      4.     This continuation supports the application of the warrants to search

the property — nine cellular telephones – currently in the possession of law
  Case 1:21-mj-00454-PJG ECF No. 1-1, PageID.4 Filed 08/23/21 Page 3 of 19




enforcement, hereinafter collectively referred to as “Device 1, Device 2, Device 3,

Device 4, Device 5, Device 6, Device 7, Device 8, Device 9, Device 10, and

Device 11” or “the Devices”:

         •   Device 1 - Black LG cellular phone, located in the trunk of BMW SUV,

             parked in the driveway of 4064 Dorset Road, Holt, Michigan.

         •   Device 2 – Black LG cellular phone, located in the center console of

             BMW SUV, parked in the driveway of 4064 Dorset Road, Holt,

             Michigan.

         •   Device 3 – Blue Apple iPhone, located inside Jeep SRT, in the garage

             at 4064 Dorset Road, Holt, Michigan.

         •   Device 4 – White Apple iPhone, located inside Jeep SRT, in the garage

             at 4064 Dorset Road, Holt, Michigan.

         •   Device 5 – Black Apple iPhone, located on the living room couch inside

             5804 Okemos Road, East Lansing, Michigan.

         •   Device 6 – Black Apple iPhone, located on the living room couch inside

             5804 Okemos Road, East Lansing, Michigan.

         •   Device 7 - Black Apple iPhone, located in Demetrus HEARD bedroom

             at 3017 S. Waverly Apartment #11, Lansing, Michigan.

         •   Device 8 – Black cellular phone with Motorola case, located in SE

             bedroom at 532 N. Chestnut, Lansing, Michigan.
  Case 1:21-mj-00454-PJG ECF No. 1-1, PageID.5 Filed 08/23/21 Page 4 of 19




           •   Device 9 – Black cellular phone with black case, located in the living

               room at 532 N. Chestnut, Lansing, Michigan.

           •   Device 10 – Black Apple iPhone. Passcode #4318, located in NW

               bedroom (ARNON LAKE bedroom) at 3600 Sumpter, Lansing,

               Michigan.

           •   Device 11 – Black Motorola cellular phone. Passcode #2412., located

               in NW bedroom (ARNON LAKE bedroom) at 3600 Sumpter, Lansing,

               Michigan.

      5.       The Devices are currently located at the DEA Grand Rapids District

Office. The applied-for warrant would authorize the forensic examination of the

Devices for the purpose of identifying electronically stored data particularly

described in Attachment B. Based on my training and experience, I know that the

Devices have been stored in a manner such that they are in the same condition as

when they were seized on August 3, 2021.

      6.       Over the court of the investigation, investigators have concluded that

JOHN HUMPHREY, DAVANTI HEARD-WHITE, MARQUISE BROOKS, MIGUEL

SCHOOLER, DEMETRUS HEARD, and JEFFREY HUMPHREY conspired to

distribute controlled substances and used communication facilities in furtherance of

drug-trafficking crimes. Collectively, these individuals shall be referred to as the

Defendants.

      7.       Based on the below, I submit there is probable cause to believe that the

Defendants conspired to distribute and to possess with intent to distribute controlled
  Case 1:21-mj-00454-PJG ECF No. 1-1, PageID.6 Filed 08/23/21 Page 5 of 19




substances in violation of 21 U.S.C. § 846, 841(a)(1), and used communication

facilities in furtherance of drug trafficking crimes in violation of 21 U.S.C. § 843(b).

Further, I submit there is probable cause to believe that evidence of these crimes, as

described in attachment B, will be found on the Devices, as further described in

Attachment A.

                                   PROBABLE CAUSE

      8.     Since spring 2021, agents and officers from the DEA Lansing Post of

Duty (“DEA Lansing”), Lansing Police Department Special Operations Section

(“LPD SOS”), Michigan State Police Tri-County Metro Narcotics (“MSP TCM”) and

Homeland Security (“HSI”) have been conducting this joint investigation into the

drug trafficking activities of the HUMPHREY Drug Trafficking Organization

(“HUMPHREY DTO”) lead by JOHN HUMPHREY and supplied by DAVANTI

HEARD-WHITE. The investigation has revealed that the HUMPHREY DTO is

distributing crystal methamphetamine in kilogram level quantities in Lansing,

Michigan.

      9.     On July 1, 2021, during the course of the investigation into the

HUMPHREY DTO and another Lansing-based drug-trafficking organization (the

WASHINGTON         DTO),    investigators   obtained   a   T-III   wiretap   of   JOHN

HUMPHREY’s cellular phone (Target Phone 5). During the interception of JOHN

HUMPHREY’s cellular phone, investigators intercepted and monitored phone calls

between JOHN HUMPHREY, DAVANTI HEARD-WHITE, ARNON LAKE,
  Case 1:21-mj-00454-PJG ECF No. 1-1, PageID.7 Filed 08/23/21 Page 6 of 19




JEFFREY HUMPHREY, MARQUISE BROOKS, and MIGUEL SCHOOLER, which

based on my training and experience related to drug trafficking.

      10.    During the course of that investigation, investigators learned that

JEFFREY HUMPHREY, ARNON LAKE, MARQUISE BROOKS, and MIGUEL

SCHOOLER distribute and transport methamphetamine on behalf of JOHN

HUMPHREY. Investigators also learned that DEMETRUS HEARD stores kilogram

quantities of crystal methamphetamine for his brother, DAVANTI HEARD-WHITE.

      11.    On July 30, 2021, the Honorable Judge Sally J. Berens signed arrest

warrants for JOHN HUMPHREY, DAVANTI HEARD-WHITE, MARQUISE

BROOKS, MIGUEL SCHOOLER and ARNON LAKE. As well as search warrants

for JOHN HUMPHREY’s, MIGUEL SCHOOLER’s, MARQUISE BROOKS’s,

JEFFREY HUMPHREY’s, DEMETRUS HEARD’s, and ARNON LAKE’s residences,

among others. As detailed in the continuation of criminal complaint and amendment

to it that I swore to in United States v. Heard-White et al., W.D. Mich. Case No. 1:21-

mj-410, this investigation involved the Defendants conspiring to distribute and

possess with intent to distribute methamphetamine and fentanyl, as well as the use

of communication facilities (cell phones) to facilitate drug trafficking. I incorporate

and re-adopt that continuation and amendment as though fully set forth herein.

Further, I attach copies for the Court’s review as exhibits A and B.

      12.    On August 3, 2021, investigators executed federal search warrants and

federal arrest warrants throughout greater Lansing, Michigan targeting the
  Case 1:21-mj-00454-PJG ECF No. 1-1, PageID.8 Filed 08/23/21 Page 7 of 19




WASHINGTON DTO and the HUMPHREY DTO. During the execution of warrants,

investigators seized the Devices.

       13.   After arrest of Davanti HEARD-WHITE at 4064 Dorset Road, Holt,

Michigan, investigators conducted a search of a BMW SUV parked in the driveway

of the residence. Investigators located Device 1 and Device 2 in the BMW. Also

located in the vehicle was a shoebox containing $38,180 cash and two firearms.

Investigators conducted a search of a gray Jeep SRT parked in the attached garage

of 4064 Dorset Road, Holt, Michigan and located Device 3 and Device 4. Based on

a review of HEARD-WHITE’s social media, he has previously driven the Jeep SRT.

       14.   During the arrest of John HUMPHREY at 5804 Okemos Road, East

Lansing, Michigan, investigators conducted a search of the residence. Investigators

located Device 5 and Device 6 on the living room couch on the first floor. Also

located on the couch was a handgun. HUMPHREY and a known female were the

only adults at the residence. When investigators entered the residence executing

the search warrant, HUMPHREY was the only person on the first floor and the other

occupants were on the second floor, suggesting the items on the couch belonged to

him.

       15.   During the arrest of Demetrus HEARD at 3017 S. Waverly #11,

Lansing, Michigan, investigators collected the Device 7 from DEMETRUS

HEARD’s bedroom. Also located in the residence were multiple kilograms of

suspected crystal methamphetamine and two firearms.        HEARD and a known

female were the only individuals at the residence. Investigators identified this
  Case 1:21-mj-00454-PJG ECF No. 1-1, PageID.9 Filed 08/23/21 Page 8 of 19




phone as HEARD’s phone because the female occupant said she did not live there

(meaning that HEARD was the only tenant) and the device was found in HEARD’s

bedroom. As discussed in the continuation, HEARD RESIDENCE was used as a

stash house for HEARD-WHITE and HEARD-WHITE resides in other locations. To

arrange drop offs and pickups, I believe HEARD used Device 7 (the only device

associated to him at the HEARD RESIDENCE) to communicate with HEARD-

WHITE.

      16.    During the arrest of Maguel SCHOOLER at 532 N. Chestnut, Lansing,

Michigan, investigators collected Device 8 and Device 9. Also located in the

residence was approximately one pound of suspected crystal methamphetamine, two

pounds of suspected marijuana, 100 grams of suspected heroin and a firearm.

SCHOOLER was the only person in the residence and confirmed he was the only

person living there.

      17.    During the arrest of Arnon LAKE at 3600 Sumpter, Lansing, Michigan,

investigators collected Device 10 and Device 11. Also located in the residence was

approximately 150 gross grams suspected cocaine, 180 gross grams suspected

heroin, a digital scale and approximately 10 firearms. Arnon LAKE and a known

female were the only adults at the residence along with young children. Based on

the two phones being located in LAKE’s bedroom which were all black in color I

believe, these phones belonged to Arnon LAKE. Further, a third cellular phone was

located in this bedroom which was pink in color with stars on the case which I believe

belonged to the female resident.
  Case 1:21-mj-00454-PJG ECF No. 1-1, PageID.10 Filed 08/23/21 Page 9 of 19




      18.    Further, based upon my training, experience, and participation in drug

investigations and financial investigations relating to drug investigations, I am

aware of the following:

             a.    Drug traffickers often use multiple phones and switch up

                   “burner” phones to avoid detection by law enforcement;

             b.    Drug traffickers often keep names, aliases, and/or contact

                   information of suppliers, purchasers, and others involved in drug

                   trafficking in their devices;

             c.    Drug   traffickers   sometimes   use   electronic   messaging   or

                   messaging apps, in addition to MMS, SMS text messages, and

                   voice call, to communicate with suppliers, purchasers, and others

                   involved in drug trafficking on their devices;

             b.    Drug traffickers often take pictures or videos of their drug

                   trafficking associates, drugs, money and/or firearms, which they

                   store on their devices;

             c.    That drug traffickers often maintain, on hand, large amounts of

                   currency in order to maintain and finance their on-going narcotics

                   business;

             d.    Global Position System (GPS) data on phones may show the

                   location of a drug trafficker at a given time, which may provide

                   corroborating evidence of a drug delivery or other instance of drug

                   trafficking;
Case 1:21-mj-00454-PJG ECF No. 1-1, PageID.11 Filed 08/23/21 Page 10 of 19




          e.    User attribution data and usernames, passwords, documents, and

                browsing history can provide evidence that the device is being

                used by a drug trafficker and can provide other useful evidence to

                the drug investigation;

          f.    Drug traffickers often use the internet to look up various

                information to support their drug trafficking activities;

          g.    That drug traffickers often have unexplained wealth and assets

                as they do not have a job, nor do they report income on their state

                or federal tax returns. Subjects often use cash, money orders, and

                cashier’s checks, and prepaid debit cards as a way of purchasing

                items as a way to disguise where the funds are ultimately coming

                from. Subjects will place assets in the names of nominees, which

                are often friends and family members in an attempt to hide the

                true ownership of the assets. It is common for drug traffickers to

                maintain books, records, receipts, notes, ledgers, receipts relating

                to the purchase of financial instruments and or the transfer of

                funds, and other papers relating to the transportation, ordering,

                sale and distribution of controlled substances. That the

                aforementioned books, records, receipts, notes, ledgers, etc., are

                maintained where the traffickers have ready access to them,

                including their devices;
Case 1:21-mj-00454-PJG ECF No. 1-1, PageID.12 Filed 08/23/21 Page 11 of 19




          h.    That it is common for persons involved in drug trafficking to

                maintain evidence pertaining to their obtaining, secreting,

                transfer, concealment and or expenditure of drug proceeds. This

                evidence includes currency, financial instruments, precious

                metals and gemstones, jewelry, books, records, invoices, receipts,

                records of real estate transactions, bank statements and related

                records, passbooks, money drafts, letters of credit, money orders,

                bank drafts, cashier’s checks, bank checks, safe deposit box

                receipts or keys, records concerning storage lockers and money

                wrappers. These and other items are maintained by the drug

                traffickers within their residences, businesses, or other locations

                over which they maintain dominion and control.

          i.    That when drug traffickers amass large proceeds from the sale of

                controlled substances that the drug traffickers attempt to

                legitimize these profits through money laundering activities. To

                accomplish these goals, drug traffickers utilize but are not limited

                to, domestic and international banks and their attendant

                services, professionals such as attorneys and accountants,

                casinos, real estate, shell corporations and business fronts,

                storage lockers, safe deposit boxes and otherwise legitimate

                businesses that generate large quantities of currency.
Case 1:21-mj-00454-PJG ECF No. 1-1, PageID.13 Filed 08/23/21 Page 12 of 19




          j.    That the sale of controlled substances generates large quantities

                of United States currency in small denominations (commonly

                referred to as “street money”).

          k.    That it is common for drug traffickers to separate their “street

                money” by denomination and organize this currency in rubber

                banded stacks in varying $1,000 increments to facilitate quick

                counting.

          l.    That the courts have recognized that the small and medium

                denominations of questionable currency, along with the manner

                in which the currency is handled, carried and concealed may

                establish probable cause that there is a substantial connection

                between the questionable currency and drug transactions.

          m.    That drug traffickers at times become fearful that their

                extravagant spending habits will bring them under scrutiny by

                the Internal Revenue Service or other federal, state, or local

                agencies. The “source” of their income reported on tax returns

                can be falsely stated, misleading or generic in terms. Retained

                copies of these returns are commonly kept by the traffickers in

                their residences and businesses.

          n.    That the courts have recognized that unexplained wealth is

                probative evidence of crimes motivated by greed, in particular,

                trafficking in controlled substances.
 Case 1:21-mj-00454-PJG ECF No. 1-1, PageID.14 Filed 08/23/21 Page 13 of 19




             o.    That drug traffickers frequently receive their supply of drugs

                   through packages sent by U.S. Mail or third-party delivery

                   service.

                                 TECHNICAL TERMS

      19.    Based on my training and experience, I use the following technical terms

to convey the following meanings:

            a.    Wireless telephone: A wireless telephone (or mobile telephone, or

                  cellular telephone) is a handheld wireless device used for voice and

                  data communication through radio signals. These telephones send

                  signals through networks of transmitter/receivers, enabling

                  communication with other wireless telephones or traditional “land

                  line” telephones. A wireless telephone usually contains a “call log,”

                  which records the telephone number, date, and time of calls made

                  to and from the phone.              In addition to enabling voice

                  communications, wireless telephones offer a broad range of

                  capabilities. These capabilities include: storing names and phone

                  numbers in electronic “address books;” sending, receiving, and

                  storing text messages and e-mail; taking, sending, receiving, and

                  storing still photographs and moving video; storing and playing

                  back   audio    files;   storing   dates,   appointments,   and   other

                  information on personal calendars; and accessing and downloading

                  information from the Internet.         Wireless telephones may also
Case 1:21-mj-00454-PJG ECF No. 1-1, PageID.15 Filed 08/23/21 Page 14 of 19




              include   global   positioning   system   (“GPS”)   technology     for

              determining the location of the device.

        b.    Digital camera: A digital camera is a camera that records pictures

              as digital picture files, rather than by using photographic film.

              Digital cameras use a variety of fixed and removable storage media

              to store their recorded images. Images can usually be retrieved by

              connecting the camera to a computer or by connecting the

              removable storage medium to a separate reader.          Removable

              storage media include various types of flash memory cards or

              miniature hard drives. Most digital cameras also include a screen

              for viewing the stored images. This storage media can contain any

              digital data, including data unrelated to photographs or videos.

        c.    Portable media player: A portable media player (or “MP3 Player”

              or iPod) is a handheld digital storage device designed primarily to

              store and play audio, video, or photographic files.    However, a

              portable media player can also store other digital data.     Some

              portable media players can use removable storage media.

              Removable storage media include various types of flash memory

              cards or miniature hard drives. This removable storage media can

              also store any digital data. Depending on the model, a portable

              media player may have the ability to store very large amounts of
Case 1:21-mj-00454-PJG ECF No. 1-1, PageID.16 Filed 08/23/21 Page 15 of 19




              electronic data and may offer additional features such as a

              calendar, contact list, clock, or games.

        d.    GPS: A GPS navigation device uses the Global Positioning System

              to display its current location.      It often contains records the

              locations where it has been. Some GPS navigation devices can give

              a user driving or walking directions to another location. These

              devices can contain records of the addresses or locations involved

              in such navigation.      The Global Positioning System (generally

              abbreviated “GPS”) consists of 24 NAVSTAR satellites orbiting the

              Earth. Each satellite contains an extremely accurate clock. Each

              satellite   repeatedly    transmits   by   radio   a   mathematical

              representation of the current time, combined with a special

              sequence of numbers.       These signals are sent by radio, using

              specifications that are publicly available. A GPS antenna on Earth

              can receive those signals. When a GPS antenna receives signals

              from at least four satellites, a computer connected to that antenna

              can mathematically calculate the antenna’s latitude, longitude, and

              sometimes altitude with a high level of precision.

        e.    PDA: A personal digital assistant, or PDA, is a handheld electronic

              device used for storing data (such as names, addresses,

              appointments or notes) and utilizing computer programs. Some

              PDAs also function as wireless communication devices and are used
 Case 1:21-mj-00454-PJG ECF No. 1-1, PageID.17 Filed 08/23/21 Page 16 of 19




                     to access the Internet and send and receive e-mail. PDAs usually

                     include a memory card or other removable storage media for storing

                     data and a keyboard and/or touch screen for entering data.

                     Removable storage media include various types of flash memory

                     cards or miniature hard drives. This removable storage media can

                     store any digital data. Most PDAs run computer software, giving

                     them many of the same capabilities as personal computers. For

                     example, PDA users can work with word-processing documents,

                     spreadsheets, and presentations. PDAs may also include global

                     positioning system (“GPS”) technology for determining the location

                     of the device.

            f.       Internet: The Internet is a global network of computers and other

                     electronic devices that communicate with each other. Due to the

                     structure of the Internet, connections between devices on the

                     Internet often cross state and international borders, even when the

                     devices communicating with each other are in the same state.

      20.        Based on my training, experience, and research, and from consulting the

manufacturer’s advertisements and product technical specifications available online,

I know that the Device has capabilities that allow it to serve as a wireless telephone,

digital camera, portable media player, GPS navigation device, and/or PDA. In my

training and experience, examining data stored on devices of this type can uncover,
 Case 1:21-mj-00454-PJG ECF No. 1-1, PageID.18 Filed 08/23/21 Page 17 of 19




among other things, evidence that reveals or suggests who possessed or used the

device.

              ELECTRONIC STORAGE AND FORENSIC ANALYSIS

      21.    Based on my knowledge, training, and experience, I know that electronic

devices can store information for long periods of time. Similarly, things that have

been viewed via the Internet are typically stored for some period of time on the device.

This information can sometimes be recovered with forensics tools.

      22.    Forensic evidence.     As further described in Attachment B, this

application seeks permission to locate not only electronically stored information that

might serve as direct evidence of the crimes described on the warrant, but also

forensic evidence that establishes how the Device was used, the purpose of its use,

who used it, and when. There is probable cause to believe that this forensic electronic

evidence might be on the Device because:

      a.     Data on the storage medium can provide evidence of a file that was once

             on the storage medium but has since been deleted or edited, or of a

             deleted portion of a file (such as a paragraph that has been deleted from

             a word processing file).

      b.     Forensic evidence on a device can also indicate who has used or

             controlled the device. This “user attribution” evidence is analogous to

             the search for “indicia of occupancy” while executing a search warrant

             at a residence.
 Case 1:21-mj-00454-PJG ECF No. 1-1, PageID.19 Filed 08/23/21 Page 18 of 19




      c.     A person with appropriate familiarity with how an electronic device

             works may, after examining this forensic evidence in its proper context,

             be able to draw conclusions about how electronic devices were used, the

             purpose of their use, who used them, and when.

      d.     The process of identifying the exact electronically stored information on

             a storage medium that are necessary to draw an accurate conclusion is

             a dynamic process. Electronic evidence is not always data that can be

             merely reviewed by a review team and passed along to investigators.

             Whether data stored on a computer is evidence may depend on other

             information stored on the computer and the application of knowledge

             about how a computer behaves.        Therefore, contextual information

             necessary to understand other evidence also falls within the scope of the

             warrant.

      e.     Further, in finding evidence of how a device was used, the purpose of its

             use, who used it, and when, sometimes it is necessary to establish that

             a particular thing is not present on a storage medium.

   23.Nature of examination. Based on the foregoing, and consistent with Rule

41(e)(2)(B), the warrant I am applying for would permit the examination of the

Devices consistent with the warrant. The examination may require authorities to

employ techniques, including but not limited to computer-assisted scans of the entire

medium, that might expose many parts of the Devices to human inspection in order

to determine whether it is evidence described by the warrant.
 Case 1:21-mj-00454-PJG ECF No. 1-1, PageID.20 Filed 08/23/21 Page 19 of 19




   24.Manner of execution. Because this warrant seeks only permission to examine

a device already in law enforcement’s possession, the execution of this warrant does

not involve the physical intrusion onto a premises. Consequently, I submit there is

reasonable cause for the Court to authorize execution of the warrant at any time in

the day or night.

                                 CONCLUSION

      25.    I submit that this affidavit supports probable cause for a search

warrant authorizing the examination of the Devices described in Attachment A to

seek the items described in Attachment B.
